                 IN THE UNITED STATES DISTPUCT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION




 HARTFORD LIFE INSURANCE
 COMPANY,                                       CV 19-17-BLG-SPW


                Plaintiff,
                                                 ORDER TO RELEASE
 vs.                                            INTERPLEAD FUNDS


 ROBERT LECOU and GARY HILL as
 personal representative ofthe ESTATE
 OF ICAREN LECOU,

               Defendants.


 and


 GARY HILL as Personal
 representative ofthe ESTATE OF
 KAREN LECOU,

               Cross-claimant,


 vs.




 ROBERT LECOU,


               Cross-claim Defendant.


       Upon the Cross-claimant's Motion to Release Interplead Funds(Doc. 55),

Pursuant to D. Mont. Local Rule 67.2, and good cause appearing.
